DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Etesami (U.S PG-PUB NO. 20210171061 A1) in view of Chen et al (U.S PG-PUB NO. 20180253622 A1), and further in view of Kim et al (arXiv:1703.10631v1).
-Regarding claim 1, Etesami discloses a computer-implemented method for risk object identification via causal inference comprising (Abstract, “identifying the extraneous objects”; Figs. 1-4; [0002], “move safely”; [0003], “a safety module to the extent that a collision … avoided”; [0031], “requirement … proceed safely”; [0020], “avoids collisions”; [0057], “maximal causal entropy”; [0064]): receiving at least one image of a driving scene of an ego vehicle ([0006], “camera images”; Fig. 4; [0062]); analyzing the at least one image to detect (Abstract, “quality function … quality measure”; [0013]-[0014]; [0053], “quality measure”; [0007], “identifying”; [0050]; [0006], “the extraneous objects are initially identified … observations … used, such as … images”; Figs. 1-2) and track dynamic objects within the driving scene of the ego vehicle ([0051], “tracked … predicted”; Abstract, “predicting the trajectories of extraneous objects in the surroundings of an ego vehicle”; Fig. 1, steps 115-130); implementing a mask to remove each of the dynamic objects captured within the at least one image; and analyzing a level of change (Abstract “movement strategies”; Fig. 1, step 160; [0053], “optima”; [0054], “maximize quality measures”) associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image (Abstract, “movement of each of the extraneous objects … ascertained …movement of the ego vehicle …  basic rules”; [0015], “deterministic rules … next movement action … ego vehicle”; Fig. 3; Figs. 1-2) based on the implemented mask, wherein at least one dynamic object is identified as a risk object ([0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) that has a highest level of influence with respect to the driving behavior ([0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2).
Etesami is silent to teach implementing a mask to remove each of the dynamic objects captured within the at least one image and to teach an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image.
In the same field of endeavor, Chen teaches detecting objects in images (Chen: [0018], “recognition can be performed for the region proposals using instance masks related to known or otherwise determined object instances”; [0031]; FIGS. 1-6) and implementing a mask to remove each of the dynamic objects captured within the at least one image (Chen: [0017], “performing segmentation … generate masks of instances of objects in the image”; FIG. 1, [0025], “instances of traffic participants (e.g., cars, pedestrians and riders) are localized using masks … separately outlined in a mask”; FIG. 2, mask 214; [0034], “masks”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Etesami with the teaching of Chen by implementing a mask to remove each of the dynamic objects captured within the at least one image in order to localize and recognize objects with instance-level semantic segmentation and determine the effect on the end-to-end network output.
Etesami in view of Chen is silent to teach an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image (Kim: Abstract, “highlights image regions that potentially influence the network’s output … apply a causal filtering step to determine which input regions actually influence the output”; Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask (set the attention weights to zero) each blob to determine the effect on the end-to-end network output”; Figure1, caption; Figure 5) based on the implemented mask (Kim: Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask … each blob).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen with the teaching of Kim by analyzing a level of change associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask in order to determine which input regions actually influence the output.
	 -Regarding claim 7, the modification further discloses wherein analyzing the level of change includes determining the level of change pertaining to two driving behaviors with a presence of the dynamic object and without the presence of dynamic object as the dynamic object is removed from the driving scene (Etesami: [0016], “does not always follow deterministic rules … for example …”; [0017], “behavior of a pedestrian …”; [0018]-[0019]; [0042]; [0059], “adapted to the behavior of extraneous objects”; FIG. 3).
-Regarding claim 8, the modification further discloses wherein each of the dynamic objects are assigned a causality score that is associated with a causal relationship with the driving behavior based on the level of change (Etesami: [0034], “causal entropy”) .
-Regarding claim 9, the modification further discloses wherein the at least one dynamic object is identified as the risk object ([0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) based on determining that the at least one dynamic object is assigned a highest Etesami: [0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2; [0025], “maximum entropy”; [0035], “maximum of causal entropy”; [0054], “maximize quality measure”).
-Regarding claim 10, Etesami discloses a system for risk object identification via causal inference comprising ([0042]-[0044]; [0059]; [0061], “system”; Abstract, “identifying the extraneous objects”; Figs. 1-4; [0002], “move safely”; [0003], “a safety module to the extent that a collision … avoided”; [0031], “requirement … proceed safely”; [0020], “avoids collisions”; [0057], “maximal causal entropy”; [0064]): a memory storing instructions when executed by a processor cause the processor to ([0044]): receive at least one image of a driving scene of an ego vehicle ([0006], “camera images”; Fig. 4; [0062]); analyze the at least one image to detect (Abstract, “quality function … quality measure”; [0013]-[0014]; [0053], “quality measure”; [0007], “identifying”; [0050]; [0006], “the extraneous objects are initially identified … observations … used, such as … images”; Figs. 1-2) and track dynamic objects within the driving scene of the ego vehicle ([0051], “tracked … predicted”; Abstract, “predicting the trajectories of extraneous objects in the surroundings of an ego vehicle”; Fig. 1, steps 115-130); implement a mask to remove each of the dynamic objects captured within the at least one image; and analyze a level of change (Abstract “movement strategies”; Fig. 1, step 160; [0053], “optima”; [0054], “maximize quality measures”) associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least Abstract, “movement of each of the extraneous objects … ascertained …movement of the ego vehicle …  basic rules”; [0015], “deterministic rules … next movement action … ego vehicle”; Fig. 3; Figs. 1-2) based on the implemented mask, wherein at least one dynamic object is identified as a risk object that has a highest level of influence with respect to the driving behavior ([0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2).
Etesami is silent to teach a memory storing instructions that are executed by a processor, implementing a mask to remove each of the dynamic objects captured within the at least one image, and an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image.
In the same field of endeavor, Chen teaches detecting objects in images (Chen: [0018], “recognition can be performed for the region proposals using instance masks related to known or otherwise determined object instances”; [0031]; FIGS. 1-6) and implementing a mask to remove each of the dynamic objects captured within the at least one image (Chen: [0017], “performing segmentation … generate masks of instances of objects in the image”; FIG. 1, [0025], “instances of traffic participants (e.g., cars, pedestrians and riders) are localized using masks … separately outlined in a mask”; FIG. 2, mask 214; [0034], “masks”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Etesami with the teaching of Chen by using a memory storing instructions that are executed by a processor and implementing a mask to remove each of the dynamic objects captured 
Etesami in view of Chen is silent to teach an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image (Kim: Abstract, “highlights image regions that potentially influence the network’s output … apply a causal filtering step to determine which input regions actually influence the output”; Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask (set the attention weights to zero) each blob to determine the effect on the end-to-end network output”; Figure1, caption; Figure 5) based on the implemented mask (Kim: Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask … each blob).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen with the teaching of Kim by analyzing a level of change associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask in order to determine which input regions actually influence the output.
Etesami: [0016], “does not always follow deterministic rules … for example …”; [0017], “behavior of a pedestrian …”; [0018]-[0019]; [0042]; [0059], “adapted to the behavior of extraneous objects”; FIG. 3).
-Regarding claim 17, the modification further discloses wherein each of the dynamic objects are assigned a causality score that is associated with a causal relationship with the driving behavior based on the level of change (Etesami: [0034], “causal entropy”) .
-Regarding claim 18, the modification further discloses wherein the at least one dynamic object is identified as the risk object ([0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) based on determining that the at least one dynamic object is assigned a highest causality score in comparison to additional dynamic objects included within the driving scene (Etesami: [0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2; [0025], “maximum entropy”; [0035], “maximum of causal entropy”; [0054], “maximize quality measure”).
-Regarding claim 19, Etesami discloses a computer-implemented method for risk object identification via causal inference comprising (Abstract, “identifying the extraneous objects”; Figs. 1-4; [0002], “move safely”; [0003], “a safety module to the extent that a collision … avoided”; [0031], “requirement … proceed safely”; [0020], “avoids collisions”; [0057], “maximal causal entropy”; [0064]): receiving at least one image of a driving scene of an ego vehicle ([0006], “camera images”; Fig. 4; [0062]); analyzing the at least one image to detect (Abstract, “quality function … quality measure”; [0013]-[0014]; [0053], “quality measure”; [0007], “identifying”; [0050]; [0006], “the extraneous objects are initially identified … observations … used, such as … images”; Figs. 1-2) and track dynamic objects within the driving scene of the ego vehicle ([0051], “tracked … predicted”; Abstract, “predicting the trajectories of extraneous objects in the surroundings of an ego vehicle”; Fig. 1, steps 115-130); implementing a mask to remove each of the dynamic objects captured within the at least one image; and analyzing a level of change (Abstract “movement strategies”; Fig. 1, step 160; [0053], “optima”; [0054], “maximize quality measures”) associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image (Abstract, “movement of each of the extraneous objects … ascertained …movement of the ego vehicle …  basic rules”; [0015], “deterministic rules … next movement action … ego vehicle”; Fig. 3; Figs. 1-2) based on the implemented mask, wherein at least one dynamic object is identified as a risk object ([0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) that has a highest level of influence with respect to the driving behavior ([0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2).

In the same field of endeavor, Chen teaches detecting objects in images (Chen: [0018], “recognition can be performed for the region proposals using instance masks related to known or otherwise determined object instances”; [0031]; FIGS. 1-6) and implementing a mask to remove each of the dynamic objects captured within the at least one image (Chen: [0017], “performing segmentation … generate masks of instances of objects in the image”; FIG. 1, [0025], “instances of traffic participants (e.g., cars, pedestrians and riders) are localized using masks … separately outlined in a mask”; FIG. 2, mask 214; [0034], “masks”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Etesami with the teaching of Chen by using a non-transitory computer readable storage medium storing instructions that when executed by a computer and implementing a mask to remove each of the dynamic objects captured within the at least one image in order to build a feasible system to localize and recognize objects with instance-level semantic segmentation and determine the effect on the end-to-end network output.
Etesami in view of Chen is silent to teach an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask.
Kim: Abstract, “highlights image regions that potentially influence the network’s output … apply a causal filtering step to determine which input regions actually influence the output”; Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask (set the attention weights to zero) each blob to determine the effect on the end-to-end network output”; Figure1, caption; Figure 5) based on the implemented mask (Kim: Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask … each blob).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen with the teaching of Kim by analyzing a level of change associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask in order to determine which input regions actually influence the output.
-Regarding claim 20, the modification further discloses wherein the at least one dynamic object is identified as the risk object based on determining that the at least one dynamic object (Etesami: [0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) is assigned a highest causality score that is associated with a causal relationship with the driving behavior based on the level of change in comparison to additional dynamic objects included within the driving scene (Etesami: [0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2; [0025], “maximum entropy”; [0035], “maximum of causal entropy”; [0054], “maximize quality measure”).
Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Etesami (U.S PG-PUB NO. 20210171061 A1) in view of Chen et al (U.S PG-PUB NO. 20180253622 A1), and further in view of Kim et al (arXiv:1703.10631v1), in view of Wang et al (2019 ICRA, pp. 8853-8859).
-Regarding claim 2 and claim 11, Etesami in view of Chen, and further in view of discloses the methods of claim 1 and claim 10 respectively.
Etesami discloses wherein receiving the at least one image includes receiving a Red Green Blue (RGB) image of a surrounding environment of the ego vehicle (Etssami: Fig. 4) and extracting image frames that include the driving scene of the ego vehicle that include the dynamic objects, wherein the dynamic objects include traffic participants that are located within the driving scene (Etssami: Fig. 4; [0062]-[0064]).
Chen does teach extraction of features and feature maps (Chen: [0033], [0039]) from an image that include the driving scene of the ego vehicle that include the dynamic objects.
Etesami in view of Chen is silent to teach receiving a RGB image and image frames.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses extracting image frames (Kim: Page 5, 1st Col., 1st paragraph, “1,200,000 frame”; Page 5, 2nd  Col.,  Table 1).

Etesami in view of Chen, further in view of Kim is silent to teach using a RGB image. 
However, Wang is an analogous art pertinent to the problem to be solved in this application and further discloses extracting a RGB image (Wang: Page 8854, 2nd Col., 2nd paragraph, “RGB” images).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen, and further in view of Kim with the teaching of Wang by extracting RGB images in order to extract global image contextual features and an object-centric representation for analysis.
-Regarding claim 3 and claim 12, Etesami in view of Chen, and further in view of discloses the methods of claim 1 and claim 10 respectively.
Etesami in view of Chen is silent to teach computing a bounding box around each dynamic object included within an image frame and executing a temporal modeling process executed by a neural network to detect and track the ego vehicle and the dynamic objects.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses extracting image frames (Kim: Page 5, 1st Col., 1st paragraph, “1,200,000 frame”; Page 5, 2nd Col.,  Table 1) and executing a temporal Kim: Figure 1; Figure 2(c); Page 4, 2nd Col., 4th paragraph, “temporal features … spatio-temporal 3D particles”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen with the teaching of Kim by extracting image frames in order to have sensor logs to estimate the interpolated measurements, more accurately exposes the network’s behavior and capture the dynamics of the ego vehicle and the dynamic objects located within the driving scene.
Etesami in view of Chen, further in view of Kim is silent to teach computing a bounding box. 
However, Wang is an analogous art pertinent to the problem to be solved in this application and further discloses computing a bounding box (Wang: Figs. 1-4, 8; Page 8855, 1st Col., Algorithm 1, “bounding boxes”; Page 8856, 2nd Col., 1st paragraph, “generate bounding boxes”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen, and further in view of Kim with the teaching of Wang by computing a bounding box in order to localize and recognize objects.
Allowable Subject Matter
Claims 4-6 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Regarding independent claims 1, 10 and 19, Applicant argues that “neither Kim, nor Chen, nor Etesami taught alone or in combination disclose analyzing a level of change associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on an implementation of a mask to remove each of the dynamic objects captured within the at least one image” (Remarks, page 12, 1st paragraph; page 16, 1st paragraph; page 20, 1st paragraph). Applicant further argues that no disclosure by Kim of ". . . analyzing a level of change associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask. . ." Instead, Kim discloses post-processing the network's output and clustering it into attention blobs that are then masked to determine an effect on an end-to-end network output while those that are not removed from the visual map are presented to a user (Remarks, page 11, 2nd paragraph; page 15, 2nd paragraph; page 19, 2nd paragraph). Applicant also argues that the combination of Etesami, Chen, Kim, and Wang fail to disclose the features of claim 3 and claim 12 since Chen teaches away from the use of bounding boxes (Remarks, page 12, 4th paragraph; page 16, 4th paragraph) and Wang fails to disclose executing a temporal modeling process (Remarks, page 13, 2nd paragraph; page 17, 2nd paragraph).
The examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Actually, Kim disclose a method by taking the form of real-time highlighted regions of an image that causally influence of the network’s output (Kim: Abstract). Kim teaches clustering network’s output into attention “blobs” and then mask each blob to determine the effect on the end-to-end network output (Kim: page 1, 2nd Col., 2nd paragraph). Kim teaches that each of cluster is iteratively measured by masking out a local visual saliency (Kim: page 4, 2nd Col., last paragraph; Figures 2, 5). 
Regarding independent claims 1, 10 and 19 and in response to applicant’s argument that “neither Kim, nor Chen, nor Etesami taught alone or in combination disclose analyzing a level of change associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on an implementation of a mask to remove each of the dynamic objects captured within the at least one image”, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chen teaches detecting objects in images (Chen: [0018], “recognition can be performed for the region proposals nd Col., last paragraph; Figures 2, 5). It is well known for one of ordinary skills in the art that object mask and bounding box (or blobs) can be combined to provide a simple, flexible and general framework for object instance segmentation (see He et al (2017 ICCV, pp. 2961-2969) and Dai et al (2016 CVPR, pp. 3150-3158)). The references are being applied under § 103, and need not each disclose all of the claimed limitations.  As set forth in the rejection all of the claimed limitations are found in one or more of the applied references. 
 In response to applicant's argument that the combination of Etesami, Chen, Kim, and Wang fail to disclose the features of claim 3 and claim 12 since Chen teaches away from the use of bounding boxes and Wang fails to disclose executing a temporal modeling process, as indicated in Non-Final Office Action (pages 15-16), Wang .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al (2017 ICCV, pp. 2961-2969) discloses a framework for instance segmentation and Dai et al (2016 CVPR, pp. 3150-3158) discloses a method for instance-aware semantic segmentation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664